Citation Nr: 0006673	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for heart disease as 
secondary to 
service-connected residuals of multiple shell fragment wounds 
of the right lower extremity.

2.  Entitlement to service connection for peripheral vascular 
disease as secondary to service-connected residuals of 
multiple shell fragment wounds of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from a September 1967 to 
July 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to increased ratings 
for service-connected shell fragment wound (SFW) residuals of 
the left and right lower extremities, left popliteal scar, 
scars of the left upper extremity, as well as scars of the 
right wrist, thumb, thighs and left forearm.  Entitlement to 
service connection for heart disease and peripheral vascular 
disease secondary to service-connected residuals of multiple 
SFWs of the right lower extremity was also denied.  In 
October 1997, the veteran filed a notice of disagreement with 
the rating decision.  By VA letter dated November 10, 1997, 
the veteran was requested to be more specific with regard to 
the issue or issues that he disagreed with as multiple claims 
were decided in the rating decision.  Later that month, the 
veteran submitted a statement wherein he disagreed with the 
denials of his secondary service connection claims.  He was 
thereafter issued a statement of the case in December 1997.  
The RO received his substantive appeal later that month.  In 
January 1998, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the local VARO.  
The HO confirmed and continued the denials of the veteran's 
secondary service connection claims in a February 1998 
supplemental statement of the case.  The veteran thereafter 
presented testimony at a personal hearing held by the 
undersigned Member of the Board at the local VARO in May 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

In October 1999, the Board determined that it was necessary 
to obtain an opinion from a medical expert with the Veterans 
Health Administration (VHA).  The opinion was rendered in 
November 1999, and the veteran's representative was provided 
a copy of that opinion and given the opportunity to respond.

As noted above, the veteran did not appeal any of the issues 
concerning his 
service-connected lower left extremity.  Notwithstanding, the 
Board observes that the November 1999 VHA opinion shows that 
the veteran manifests peripheral vascular disease of both 
lower extremities due to his service-connected injuries.  
Therefore, a claim for service connection for peripheral 
vascular disease of the left lower extremity, to the extent 
that such a claim does not violate the amputation rule under 
38 C.F.R. § 4.86 (1999), must be inferred from the medical 
evidence of record.  Since this issue has not been properly 
developed for appellate consideration by the Board, however, 
and is not inextricably intertwined with the issues on 
appeal, it is hereby referred to the RO for appropriate 
action.  See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Service connection is in effect for residuals of multiple 
shell SFWs of the right lower extremity, rated 20 percent 
disabling.

2.  The preponderance of the evidence establishes that heart 
disease is not related to the veteran's service-connected 
residuals of multiple SFWs of the right lower extremity.

3.  Competent evidence that peripheral vascular disease is 
proximately due to or the result of the service connected 
residuals of multiple SFWs of the right lower extremity has 
been presented.


CONCLUSIONS OF LAW

1.  Heart disease is not shown to be proximately due to or 
the result of the veteran's service-connected residuals of 
multiple SFWs of the right lower extremity.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  Service connection for peripheral vascular disease as 
secondary to 
service-connected residuals of multiple SFWs of the right 
lower extremity is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. 
§ 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Secondary service connection is warranted when 
a disability is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a) 
(1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Further, in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Background

Service connection is in effect for residuals of multiple 
SFW's of the right lower extremity, rated 20 percent 
disabling.  There is no evidence of cardiovascular or 
peripheral vascular disease during service or for many years 
later, and the veteran does not contend otherwise.  

In written correspondence dated in March 1997, Jayton Lim, 
M.D. reported, in pertinent part, that the veteran had been 
seen on several occasions in the prior several months with 
complaints of leg pain, foot pain, back pain and muscle pain.  
Sitting for periods of time seemed to cause an increase in 
discomfort.  He had superficial vein pain, tenderness over 
the veins and phlebitis, which seemed to be a constant 
problem when he stood for long periods.  The veteran also had 
several scars and old wounds that were very tender, with only 
some relief when taking Aspirin and Ibuprofen.

An April 1997 statement of Bruce K. Berkheimer, DPM, 
indicated that the veteran needed to wear 'Rocky 911' boots 
while at work in order to eliminate foot pain.  Dr. 
Berkheimer noted that the veteran suffered from structural 
and mechanical deficiencies of both feet, resulting in much 
foot pain and arthritis.  He prescribed the 'Rocky 911' 
series of boots for the veteran to eliminate the complaint.  
These boots seemed to not only alleviate the veteran's foot 
pain, but were also adjustable to accommodate for his lower 
extremity edema that resulted from a war injury to the left 
lower extremity.

A May 1997 statement of John C. Henderson, M.D., indicated 
that the doctor had been following the veteran over the prior 
8 years for hypertension, arteriosclerotic heart disease with 
previous myocardial infarction and hypercholesterolemia.  The 
veteran had complained of increasing problems with anginal 
discomfort.  A February 1997 repeat coronary arteriogram 
revealed multiple high-grade distal lesions in the right 
coronary artery system.  Dr. Henderson felt that the veteran 
was disabled due to a combination of atherosclerotic heart 
disease with anginal syndrome, venous and arterial 
insufficiency of the lower extremities secondary to old war 
injuries from Vietnam.  He also felt that job-related stress 
is a significant factor in his increasing problems with 
angina.

The veteran was thereafter afforded VA examination by Robert 
Clark, M.D., in June 1997.  On physical examination, it was 
noted that the veteran was alert and cooperative.  He 
ambulated without any particular difficulty.  The chest was 
clear.  The heart had a sinus rhythm; audible murmurs were 
not noted.  On both buttocks, there were linear well healed 
scars, measuring from 2 to 4 centimeters in length, four 
being present on the left side and two, at least, present on 
the right side.  There were also well healed surgical scars 
on the very upper aspect of the posterior thigh, just at the 
level of the gluteal fold.  These were well healed, without 
any loss of substance and without any functional disability.  
The veteran did have some dilated superficial veins in the 
vicinity of this popliteal scar with an area that was 
slightly tender to pressure.  The mildly dilated veins 
measured no more than 1.8 centimeter in diameter, and they 
were somewhat tortuous.  He did not have any peripheral 
edema.  There were some very small varicosities located in 
both pretibial areas.  There was no ulceration noted.  The 
veteran did have a firm nodule that was palpable in the 
medial aspect of the middle third of the right thigh, noted 
to represent a retained foreign body.  This area was tender 
to any direct pressure.  The femoral pulses were normal.  The 
veteran had excellent posterior tibial pulses on both sides.  
He also had a weak dorsalis pedis pulse on the left and an 
excellent dorsalis pedis pulse on the right.  The diagnostic 
impressions were: (1) shrapnel wounds, multiple, muscle group 
17, left, with slight impairment; (2) residuals of multiple 
shrapnel wounds to the right lower extremity; (3) residuals 
of shrapnel wounds to the left lower extremity; (4) 
postoperative status, arteriovenous fistula of the left lower 
extremity; (5) scars from gun shot wound of left upper arm; 
small scars of the right wrist and thumb area with no 
functional disability; AND (6) tender nodule, probably 
retained metallic foreign body of right medial mid-thigh (x-
rays confirmed the presence of a small metallic foreign body 
in this area in the past and were not repeated at that time).  
Dr. Clark commented that the veteran's claim of organic heart 
disease being associated with his service-connected injuries 
was unlikely.  The veteran had high risk factors, such as 
smoking, obesity, hypercholesterolemia, and a tendency toward 
diabetes as the more likely etiologic cause.  As far as 
peripheral vascular disease was concerned, the examiner noted 
that the arteriovenous fistula that was traumatic in origin 
and suffered as a result of the veteran's shrapnel wounds in 
the left leg could have had an adverse effect on the left 
lower extremity.  However, the examiner noted that, at the 
time of the examination of the veteran, the arterial flow of 
the lower extremities was quite adequate and normal.  The 
examiner further noted that it is unlikely that any venous 
insufficiency of the right leg would be related to these 
injuries.

In November 1997, the veteran submitted copies of a January 
and February 1983 work-ups completed by Stephen D. Holt, MD, 
which show, in pertinent part, that the veteran had a history 
of recurrent thrombophlebitis secondary to his venous 
insufficiency from prior trauma.  He handled this pretty 
well, with the aid of Aspirin and support hose.

In December 1997, the veteran submitted copies of treatment 
records and statements developed by his former employer, The 
Arkansas State Police.  These records reflect that the 
veteran applied for retirement in September 1997.  The 
veteran was afforded a comprehensive medical examination 
later that month which revealed, in pertinent part, that he 
had decreased pulses of the left foot, as well as 
varicosities.  The examiner commented that the veteran had 
multiple medical problems, including heart disease, diabetes 
and problems with his feet and legs.  Based on the foregoing, 
the veteran was granted State Police Retirement disability 
benefits from December 1, 1997.

In January 1998, the veteran presented testimony at a 
personal hearing held by the HO at the local VARO.  Regarding 
his heart disease, the veteran stated that he believed that 
it is directly related to his arterial and venous 
insufficiency of the lower extremities.  He noted that his 
circulatory problems have put added pressure on his heart.  
He maintained that he had no previous heart problems before 
his myocardial infarction in 1991; however, he believed that 
he had a heart attack while on the operating table in 1968.  
The veteran further maintained that he had angina, 
particularly at rest.  In reference to his peripheral 
vascular disease, the veteran stated that his legs hurt all 
of the time; he noted that he had edema and swelling whenever 
he tried to work.  He indicated that his legs were affected 
by the cold.  He asserted that he had venous and arterial 
damage, including loss of arterial flow at the top of his 
left leg, which causes four of his toes to be numb all of the 
time.

In May 1999, the veteran presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO.  The veteran noted that his private physician, 
Dr. Henderson, a cardiologist, had indicated to him that the 
problems with his heart and vascular problems with his lower 
extremities were greatly associated with his multiple SFWs.  
He further noted that Dr. Henderson, his private physician of 
may years, is far more capable of determining the causative 
factors of his disabilities, than the VA doctors who make 
their decision based on a 15 to 20 minute examination.

In view of the conflicting medical opinions presented, and 
pursuant to 38 C.F.R. 
§ 20.901 (1999), the Board requested a medical opinion from 
the Chief Medical Director, VHA, to address the following 
questions to a reasonable degree of medical certainty:

Whether the veteran's heart disease 
and/or peripheral vascular disease is 
proximately due to or aggravated by his 
service-connected residuals of multiple 
SFWs of the right lower extremity?

In November 1999, the opinion of the Chief of the Cardiology 
Section at VA Medical Center, Loma Linda, California, was 
forwarded to the Board and was made part of the record on 
appeal.  Later that month, the opinion was made available to 
the veteran's representative for review and comments prior to 
the preparation of this decision in accordance with the 
Board's notice and comment procedures.  38 C.F.R. § 20.903 
(1999); see also Thurber v. Brown, 5 Vet. App. 119 (1993) and 
Chairman's Memorandum No. 01-93-12 (May 28, 1993).  The 
veteran's representative presented no further evidence or 
argument.

The VA cardiovascular expert noted in the aforementioned 
opinion, that he had reviewed the documents pertaining to the 
veteran's claim.  After reviewing all of the evidence of 
record and thoroughly discussing the veteran's medical 
history relative to his disorders the specialist stated, in 
pertinent part, the following opinion:

I agree completely with Dr. Clark's 
conclusion that it is unlikely that there 
is any relationship between this 
patient's war injuries and the 
development of coronary artery disease.  
This patient had multiple risk factors 
for coronary disease, including male sex, 
a very strong family history of early 
coronary artery disease, ongoing 
cigarette smoking, hypertension, 
hypercholesterolemia, and possibly 
diabetes mellitus.  These risk factors 
are all well established for contributing 
to the development of coronary artery 
disease and myocardial infarction, and, 
in and of themselves, are more than 
sufficient to account for this patient's 
coronary disease.  I know of no 
relationship to the development of 
coronary artery disease with traumatic 
peripheral vascular injury.

Careful reading of Dr. Henderson's May 
1997 letter also supports this view.  He 
says that his patient is disabled because 
of coronary artery disease and then he 
goes on to state that he also had 
peripheral vascular disease secondary to 
the his wartime injuries.  Dr. Henderson 
does not actually say that his coronary 
artery disease is secondary to his 
wartime injuries.

As to the patient's claim that his 
peripheral vascular disease arose from 
his service connected injuries, there is 
perhaps some substance to this claim.  
Dr. Clark states that there was some one-
centimeter diameter varicosities in the 
left popliteal area at the time of his 
examination.  I consider it likely that 
the original injury and his subsequent 
surgical procedures could have produced a 
moderate amount venous insufficiency and 
superficial varicosities in the 
extremity.  Although no swelling was 
present at the time of Dr. Clark's 
examination, it is likely that at other 
times the patient does have significant 
swelling in his legs.  It is also likely 
that he experiences a moderate amount of 
discomfort in his legs related to the 
previous injuries.  He apparently does 
not have arterial insufficiency, as the 
examination by Dr. Clark demonstrated 
clinically normal pulses throughout both 
legs except for a diminished left 
dorsalis pedis pulse.

In conclusion, this patient suffered a 
significant injury during the Vietnam 
War, required multiple surgeries 
subsequently, and was returned to active 
duty.  He subsequently had ongoing 
problems with pain and swelling in his 
legs which probably relate to his 
original injury.  He also has established 
coronary artery disease by cardiac 
catheterization, and certainly did have 
angina and a non-Q wave myocardial 
infarction (NQMI) in 1991.  His coronary 
artery disease is not related in any way 
to his service connected injuries.

Analyses

As a preliminary matter, the Board notes that the veteran has 
submitted evidence sufficient as to justify a belief by a 
fair and impartial individual that his claims for secondary 
service connection for heart disease and peripheral vascular 
disease are well grounded.  Indeed, the Board notes that the 
May 1997 statement of Dr. Henderson, establishing a medical 
nexus between the veteran's current heart and peripheral 
vascular disorders, and his multiple SFWs of in-service 
origin, must be accepted as true and is not subject to 
weighing for purposes of a well groundedness determination.  
See King, supra.  However, in view of the wide diversity of 
medical opinions indicated above, the Board sought an 
advisory opinion.  The veteran and his representative were 
informed of the medical expert's findings and given an 
opportunity to respond; they failed to do so.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

A.  Secondary Service Connection for Heart Disease

As noted, above, the conflicting medical opinions as to the 
pathological relationship between the veteran's heart disease 
and his service-connected multiple SFWs prompted the Board to 
seek an advisory opinion.  The reviewing VHA cardiovascular 
expert concluded that it is unlikely that there is any 
relationship between the veteran's war injuries and the 
development of coronary artery disease.  It is indicated that 
the veteran had multiple risk factors for coronary disease, 
including male sex, a very strong family history of early 
coronary artery disease, ongoing cigarette smoking, 
hypertension, hypercholesterolemia, and possibly diabetes 
mellitus.  These risk factors are all well established for 
contributing to the development of coronary artery disease 
and myocardial infarction, and, in and of themselves, are 
more than sufficient to account for the veteran's coronary 
disease.

Notwithstanding, the veteran argues that because his treating 
cardiologist, Dr. Henderson, has stated that there is a 
pathological relationship, the Secretary is required to do 
the same.  It is noted, however, that this assertion 
misconceives the role of the Board.  The Board has a duty to 
assess the credibility and weight to be given to evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Court 
has stated that while it is true that the [Board] is not free 
to ignore the opinion of the treating physician, the [Board] 
is certainly free to discount the credibility of the 
physician's statement." Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  In this regard, the Court has further stated 
that the presumption of credibility that attaches to the 
evidence for the consideration of well groundedness does not 
continue in the analysis of the ultimate credibility or 
weight to be accorded the evidence.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).  Moreover, greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In the instant case, the Board 
notes that the VHA opinion is a detailed reasoned response 
based on a review and analysis of the entire record, and the 
reviewing cardiovascular expert referred to specific events 
and medical history to support his conclusions.  Dr. 
Henderson's opinion, on the other hand, did not refer to the 
clinical foundation relied upon in forming the opinion.  
Moreover, the Board finds that the omission of the fact that 
the veteran had high risk factors for developing organic 
heart disease also weighs heavily against probative value of 
this private medical opinion.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's claimed organic heart disease and 
service-connected gunshot wound residuals of the right lower 
extremity are etiologically or causally associated.  
Therefore, his secondary service connection claim for heart 
disease is denied.

B.  Secondary Service Connection for Peripheral Vascular 
Disease

As to the veteran's claim for secondary service connection 
for peripheral vascular disease, however, the Board finds 
that the evidence of record is in relative equipoise.  The 
November 1999 VHA cardiovascular expert considered it likely 
that the veteran's original in-service injury and subsequent 
surgical procedure have produced a moderate amount of venous 
insufficiency and superficial varicosities in the left lower 
extremity.  Although no swelling was present at the time of 
Dr. Clark's examination, the VHA expert felt that it is 
likely that at other times the veteran does have significant 
swelling in his legs.  The expert also noted that the veteran 
likely experiences a moderate amount of discomfort in his 
legs related to the previous injuries.

In view of the foregoing, and according any remaining doubt 
in favor of the veteran, the Board finds that the elements 
necessary to establish secondary service connection for 
peripheral vascular disease are met. Therefore, according all 
remaining doubt in favor of the veteran, service connection 
for peripheral vascular disease as secondary to service-
connected residuals of multiple shell fragment wounds of the 
right lower extremity is warranted.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310 (1999).


ORDER

The claim for service connection for heart disease as 
secondary to 
service-connected residuals of multiple SFW's of the right 
lower extremity is denied.

Service connection for peripheral vascular disease as 
secondary to 
service-connected residuals of multiple SFW's of the right 
lower extremity is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

